In the United States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

OK OK Ok OR ea OR ke ok OK ok OK OR OK ok ok ok GR

DARRICK STOPCZYNSKI, *
* No. 18-1893V
Petitioner, > Special Master Christian J. Moran
*
Vv. e
* Filed: January 17, 2020
SECRETARY OF HEALTH *
AND HUMAN SERVICES, 7 Decision dismissing case;
7 failure to prosecute.
Respondent. 7

ARR ROR ROK KOK KOK KOK KOR KR ROK OK OK

Darrick Stopezynski, Twin Lake, MI, pro se;
Heather L. Pearlman, United States Dep’t of Justice, Washington, D.C., for
respondent.

UNPUBLISHED DECISION DENYING COMPENSATION!

Darrick Stopezynski filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §300a-10 through 34 (2012) on December 10, 2018. The
petition alleged that he developed Guillain-Barré Syndrome as a result of the
influenza (“flu”) vaccination he received on December 11, 2015. The information
in the record, however, does not show entitlement to an award under the Program.

I. Procedural History

A detailed procedural history of this case can be found in the order to show
cause, filed December 18, 2019. In that order, Mr. Stopczynski was instructed to

 

! The E-Government, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). Pursuant to Vaccine Rule 18(b), the parties have 14 days to
file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
show cause as to why this case should not be dismissed by January 16, 2020. To
date, Mr. Stopczynski has not responded.

II. Analysis

When a petitioner (or plaintiff) fails to comply with Court orders to
prosecute her case, the Court may dismiss the case. Sapharas v. Sec’y of Health &
Human Servs., 35 Fed. Cl. 503 (1996); Tsekouras v. Sec’y of Health & Human
Servs., 26 Cl. Ct. 439 (1992), aff'd, 991 F.2d 810 (Fed. Cir. 1993) (table); Vaccine
Rule 21(c); see also Claude E. Atkins Enters., Inc. v. United States, 889 F.2d 1180,
1183 (Fed. Cir. 1990) (affirming dismissal of case for failure to prosecute for
counsel’s failure to submit pre-trial memorandum); Adkins v. United States, 816
F.2d 1580, 1583 (Fed. Cir. 1987) (affirming dismissal of case for failure of party to
respond to discovery requests).

 

Additionally, to receive compensation under the National Vaccine Injury
Compensation Program (hereinafter “the Program”), a petitioner must prove either
1) that he suffered a “Table Injury” — 1.e., an injury falling within the Vaccine
Injury Table — corresponding to one of his vaccinations, or 2) that he suffered an
injury that was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-

11(c)(1).

Under the Act, a petitioner may not be given a Program award based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa-13(a)(1). In
this case, Mr. Stopcezynski did not file any medical records to support his claim.
Accordingly, Mr. Stopezynski failed to demonstrate either that he suffered a
“Table Injury” or that his injuries were “actually caused” by a vaccination.

Thus, this case is dismissed for failure to prosecute and for insufficient
proof. The Clerk shall enter judgment accordingly. See Vaccine Rule 21(b).

IT IS SO ORDERED.

Cheer t= 4 Mot A
Christian J. Mdran
Special Master